DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 9 and 19-20 are objected to because of the following:
Regarding claim 19, the term “positon” in line 13 will be interpreted as -- position --
 Appropriate correction is required.
	Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 6 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 20 is rejected due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “a bracket having a bracket surface to support the second tray” which renders the claim indefinite because it is unclear how the bracket is supporting the second tray. The specification and figures fail to illustrate this type of arrangement. Furthermore, Figs. 61-63 display bracket 220 supporting the first tray via surface 221d and not the second tray. Therefore, the metes and bounds of the claim cannot be determined. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 3-5 are rejected due to dependency.       

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 9335081 B2, herein after referred to as Son).
Regarding claim 19, Son teaches an ice maker (ice maker 10 Fig. 1) comprising: a liquid supply (water supply guide 17 Fig. 2) configured to supply a liquid (water Col. 4 lines 23-25); a first tray (upper tray 11Fig. 3) having a first portion (upper cell 113 Fig. 3) of a cell (cell Col 6 lines 41-43); a second tray (lower tray 12 Fig. 3) having a second portion (lower cell 141 Fig. 3) of the cell, the first portion and the second portion being configured to define a space (complete sphere Col 6 lines 41-43) formed by the cell to receive the liquid; a driver (driving mechanism Col 8 line 46) configured to move the second tray relative to the first tray (Col 8 line 46) between: a first position (ice making state Fig. 8) where the first portion contacts the second portion to form the space and the liquid in the space is phase-changed into ice (S14 Fig. 10), and a second position (completely separated ice state Fig. 9) where the first portion and the second portion are spaced apart from such that the ice can be separated from the first and second trays (Fig. 9); and a pusher (ejecting pin assembly 19 Fig. 3) including a first edge (see below annotated Fig. of Son) to press against ice, a bar (see below annotated Fig. of Son) that extends from the first edge, and a second edge (see below annotated Fig. of Son) disposed at an end (see below annotated Fig. of Son) of the bar opposite from the first edge; and wherein a location (Fig. 8) of the first edge when the second tray is at the first position is different than a location (Fig. 9) of the first edge when the second tray is at the second position.

    PNG
    media_image1.png
    225
    456
    media_image1.png
    Greyscale

Regarding claim 20, Son teaches wherein when the second tray moves from the first position to the second position, the first edge of the pusher is to move in a direction away from (see below annotated Fig. of Son) a through-hole (air holes 115 Fig. 4) of the liquid supply.

    PNG
    media_image2.png
    623
    1349
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al. (KR101643635B1, herein after referred to as Hoon) in view of Son.
Regarding claim 1, Hoon teaches a refrigerator (paragraph [0001]) comprising: a storage chamber (freezing chamber F and refrigerating chamber R paragraph [0002]); a cooler (evaporator paragraph [0004]) configured to supply cold to the storage chamber (paragraph [0004]); a controller (controller unit paragraph [0084]).
Hoon teaches the invention as described above but fails to explicitly teach a first tray configured to form a first portion of a cell; a second tray configured to form a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a driver configured to move the second tray relative to the first tray; a liquid supply configured to supply liquid; a heater to provide heat; the controller configured to: move the second tray to an ice making position for an ice making process after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position to separate the ice from the cell after completion of the ice making process, and start the supply of the liquid to supply the liquid to the space when the second tray is moved to a liquid supply position from the ice separation position after the ice separation process is completed; the refrigerator further comprises a pusher including a first edge having a surface to press against at least one of the ice, or the first tray to separate the ice from the first tray, a bar that extends from the first edge, and a second edge disposed at an end of the bar opposite from the first edge, the controller is configured to control movement of at least one of the pusher or the second tray to change a distance between the pusher and the second tray.
However, Son teaches a first tray (upper tray 11Fig. 3) configured to form a first portion (upper cell 113 Fig. 3) of a cell (cell Col 6 lines 41-43); a second tray (lower tray 12 Fig. 3) configured to form a second portion (lower cell 141 Fig. 3) of the cell, the first portion and the second portion being configured to define a space (complete sphere Col 6 lines 41-43) formed by the cell; a driver (driving mechanism Col 8 line 46) configured to move the second tray relative to the first tray (Col 8 line 46); a liquid supply (water supply guide 17 Fig. 2) configured to supply liquid (water Col. 4 lines 23-25); a heater (ice separating heater 18 Fig. 1) to provide heat; the controller (it is understood that the ice making process shown in Fig. 10 of Son is the disclosed automated ice making process taught in the Background, this automated ice making process corresponds to the controller of Hoon) configured to: move the second tray to an ice making position (Fig. 8) for an ice making process (S14 Fig. 10) after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position (Fig. 9) to separate the ice from the cell after completion of the ice making process (S18 Fig. 10), and start the supply of the liquid to supply the liquid to the space (S11 Fig. 10) when the second tray is moved to a liquid supply position (Fig. 6) from the ice separation position after the ice separation process is completed; the refrigerator further comprises a pusher (ejecting pin assembly 19 Fig. 3) including a first edge (see below annotated Fig. of Son) having a surface (see below annotated Fig. of Son) to press against at least one of the ice, or the first tray to separate the ice from the first tray (Col. 4 lines25-28), a bar (see below annotated Fig. of Son) that extends from the first edge, and a second edge (see below annotated Fig. of Son) disposed at an end of the bar opposite from the first edge (see below annotated Fig. of Son), the controller is configured to control movement of at least one of the pusher or the second tray to change a distance between the pusher and the second tray (Col. 5 lines 25-39) to make spherical ice pieces.

    PNG
    media_image1.png
    225
    456
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Hoon to include a first tray configured to form a first portion of a cell; a second tray configured to form a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a driver configured to move the second tray relative to the first tray; a liquid supply configured to supply liquid; a heater to provide heat; the controller configured to: move the second tray to an ice making position for an ice making process after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position to separate the ice from the cell after completion of the ice making process, and start the supply of the liquid to supply the liquid to the space when the second tray is moved to a liquid supply position from the ice separation position after the ice separation process is completed; the refrigerator further comprises a pusher including a first edge having a surface to press against at least one of the ice, or the first tray to separate the ice from the first tray, a bar that extends from the first edge, and a second edge disposed at an end of the bar opposite from the first edge, the controller is configured to control movement of at least one of the pusher or the second tray to change a distance between the pusher and the second tray in view of the teachings of Son to make spherical ice pieces.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, in view of indefiniteness, the combined teachings teach a bracket (see below annotated Fig. of Son) having a bracket surface (see below annotated Fig. of Son) to support the second tray.

    PNG
    media_image3.png
    724
    648
    media_image3.png
    Greyscale

Regarding claim 3, the combined teachings teach a cover including a first surface (see below annotated Fig. of Son) on which the bracket is supported, a third surface (see below annotated Fig. of Son) spaced apart from the first surface, and a second surface (see below annotated Fig. of Son) to connect the first surface to the third surface.

    PNG
    media_image4.png
    715
    908
    media_image4.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein, when the second tray is at the ice separation position, the second edge of the pusher is disposed between the bracket surface, and the first surface of the cover (see below annotated Fig. of Son).

    PNG
    media_image5.png
    715
    908
    media_image5.png
    Greyscale

Regarding claim 5, the combined teachings teach wherein, when the second tray is at the liquid supply position, the second edge of the pusher is disposed between the first surface and the third surface of the cover (see below annotated Fig. of Son).

    PNG
    media_image6.png
    731
    930
    media_image6.png
    Greyscale

Regarding claim 6, the combined teachings teach wherein when the second tray moves from the ice separation position to the liquid supply position (see below annotated Fig. of Son), the first edge of the pusher is to move in a direction away (see below annotated Fig. of Son) from a through-hole (see below annotated Fig. of Son) of the liquid supply.

    PNG
    media_image7.png
    798
    1340
    media_image7.png
    Greyscale

Regarding claim 7, the combined teachings teach wherein the through-hole is at a portion of the liquid supply (see below annotated Fig. of Son) that faces the cell.

    PNG
    media_image8.png
    537
    604
    media_image8.png
    Greyscale

Regarding claim 8, the combined teachings teach wherein when the second tray is at the liquid supply position, the first edge of the pusher is higher than a lower end of the through-hole (see below annotated Fig. of Son).

    PNG
    media_image9.png
    838
    797
    media_image9.png
    Greyscale

Regarding claim 9, the combined teachings teach wherein while the second tray moves from the ice separation position to the liquid supply position, the first edge of the pusher is to move in a direction away from the through-hole (see below annotated Fig. of Son).

    PNG
    media_image10.png
    798
    1340
    media_image10.png
    Greyscale

Regarding claim 10, the combined teachings teach wherein the second edge moves relative to the first tray when the second tray moves from the ice separation position to the liquid supply position (upper tray 11 of Son is stationary while the ejecting pins 192 move see Col. 7 lines 41-59 of Son).
Regarding claim 11, the combined teachings teach wherein the controller controls the driver to move the second tray at the ice making position (Fig. 9 and paragraph [0084] of Hoon).
Regarding claim 12, the combined teachings teach wherein the first edge is located at different positions when the second tray is at the liquid supply position and at the ice making position (Figs. 6 and 8 of Son).
Regarding claim 13, the combined teachings teach wherein the first tray comprises an auxiliary storage chamber (see below annotated Fig. of Son) configured to guide the liquid of the liquid supply to the cell.

    PNG
    media_image11.png
    834
    859
    media_image11.png
    Greyscale

Regarding claim 14, the combined teachings teach wherein the auxiliary storage chamber supports the liquid supply (see below annotated Fig. of Son).

    PNG
    media_image12.png
    834
    859
    media_image12.png
    Greyscale

Regarding claim 15, the combined teachings teach wherein a lowermost end (see below annotated Fig. of Son) of the liquid supply is lower than an upper end (see below annotated Fig. of Son) of the auxiliary storage chamber.

    PNG
    media_image13.png
    834
    859
    media_image13.png
    Greyscale

Regarding claim 16, the combined teachings teach the invention as described above but fail to explicitly teach wherein a lowermost end of the liquid supply is disposed in the auxiliary storage chamber.
However, Applicant has not disclosed that having a lowermost end of the liquid supply disposed in the auxiliary storage chamber does anything more than produce the predictable result of providing a liquid to the cell. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify liquid supply of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing a liquid to the cell.
Regarding claim 17, the combined teachings teach wherein during the ice separation process, a portion of the pusher passes through the auxiliary storage chamber in and into the cell (see Fig. 9 of Son).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon in view of Son and in further view of Son et al. (US20130014536A1, herein after referred to as 536).
Regarding claim 18, the combined teachings teach the controller controls the heater to be turned on (paragraph [0101] of Hoon).
The combined teachings teach the invention as described above but fail to explicitly teach an additional heater to separate the ice from the first tray turned on after a position of the pusher is changed.
However, 536 teaches an additional heater (separation heater 564 Fig. 24) to separate the ice from the first tray (paragraph [0131]) turned on after a position of the pusher is changed (paragraphs [0135]-[0136]) to make the ice removal process more efficient.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include an additional heater to separate the ice from the first tray turned on after a position of the pusher is changed in view of the teachings of 536 to make the ice removal process more efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763